               Case:17-00296-jwb    Doc #:42 Filed: 10/08/2020     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

 In Re:

           John E. Hepinstall                     Case #: 17-00296

           xxx-xx-5679                            Chapter 13

           Debtor(s)

                                /


                    ORDER DIRECTING EMPLOYER TO PAY TRUSTEE

 The above-noted debtor has filed a Chapter 13 Bankruptcy Case and has consented to
 the deduction of plan payments directly from his/her wages to the Chapter 13 Trustee.

 THEREFORE, IT IS HEREBY ORDERED that the debtor’s employer, Sparta Chevrolet
 (8955 S. Sparta Ave.; Sparta, MI 49345) shall deduct the sum of $285.00 each weekly
 pay period beginning the next pay period following the receipt of this Order and remit
 said amount to:

                           Chapter 13 Trustee, Barbara P. Foley /s/ Barbara P. Foley / CCJ
                                      PO BOX 1818                    Barbara P. Foley,
                                Memphis, TN 38101-1818              Chapter 13 Trustee

 IT IS FURTHER ORDERED that all earnings of the debtor, except amounts requested
 to be withheld by any provisions of the laws of the United States, this state or any
 political subdivision, or by any insurance, pension or union dues agreement between
 the employer and the debtor, or by Order of this Court, be paid to the debtor in
 accordance with the employer’s usual payroll procedure.

 IT IS FURTHER ORDERED that no deductions for any garnishment, wage assignment,
 credit union or other purpose not specifically authorized by this Court, be made from the
 earnings of said debtor, except: [other possible deductions]

 IT IS FURTHER ORDERED that a copy of this Order be served upon the debtor(s),
 attorney for the debtor(s) (if applicable), Chapter 13 Trustee and employer.


                                        End of Order



IT IS SO ORDERED.

Dated October 8, 2020
